UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-6700



In Re:   TYRONE LORENZO ROBINSON,

                                                          Petitioner.



                 On Petition for Writ of Mandamus.


Submitted: June 21, 2007                      Decided:   June 29, 2007


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Tyrone Lorenzo Robinson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tyrone Lorenzo Robinson petitions for a writ of mandamus

seeking    an    order      directing   the   state    court    to    rule   on   his

application for post-conviction relief.               We conclude that Robinson

is not entitled to mandamus relief.

            Mandamus relief is available only when the petitioner has

a clear right to the relief sought.             In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).               Further, mandamus is a

drastic     remedy     and     should   only    be     used    in    extraordinary

circumstances.       Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Because this court does not have jurisdiction to grant mandamus

relief    against     state    officials,     Gurley    v.    Superior    Court    of

Mecklenburg County, 411 F.2d 586, 587 (4th Cir. 1969), the relief

sought by Robinson is not available by way of mandamus.

            Accordingly, although we grant leave to proceed in forma

pauperis,       we   deny    the   petition     for    writ    of    mandamus,    as

supplemented. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                                    PETITION DENIED




                                        - 2 -